DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because it includes improper Markush group type language, using an open transition instead of a closed one.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2014/0051923 A1 to Mirza et al. in view of U.S. PG Pub. No. 2014/0072189 A1 to Jena.
Regarding claim 1, Mirza discloses an adapter for interconnecting a smart device with a medical examination device, said adapter comprising: a distal connecting portion for enabling releasable attachment to a proximal end of the medical examination device; and a proximal connecting portion configured to support the smart device, the smart device having an integrated camera and a display (see Figs. 1-10 and 20 and para 6-10 and 33-45).
Mirza does not specifically disclose how the elements are secured.
However, Jena discloses a similar device for connecting a smart device to a medical diagnostic device via an adapter, comprising one or more interface plates secured to a front facing side of the smart device, wherein the proximal connecting portion is configured to engage the one or more attached interface plates such that the camera is aligned with an optical axis of the medical examination device upon attachment of the distal connecting portion to the proximal end of the medical examination device (see Figs. 23-26 and para 111-114).
It would have been obvious to one of skill in the art to have combined the teachings of Mirza and Jena because doing so would predictably provide a reliable and reproducible connection that aligns a camera and a medical device.  Further, substituting one connection element for another as in Jena would have been obvious and predictable to achieve the same result of providing an aligned connection between a smart device and a medical device.
Regarding claim 2, Mirza discloses a device in which the distal connecting portion includes an opening configured for alignment with the optical axis of the medical examination device when the adapter is attached to the medical examination device (see Figs. 1-10 and 20 and para 6-10 and 33-45).
Regarding claim 6, Mirza discloses a medical system in which the adapter is configured to position a camera aperture of an attached smart device at the convergence point of the optical system of the medical examination equivalent to that of a viewer’s eye using an eyepiece of the medical examination device (see Figs. 1-10 and 20 para 6-10 and 33-45).
Additionally, it would have been a mere matter of routine and predictable design to optimize the focus of the Mirza device so that the eyepiece and smart device could view the same image since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Alternatively, claim 6 recites merely an intended use limitation that requires only that the adapter can be placed at a specific location.  The device of Mirza can perform said intended use limitation.
Regarding claim 7, Mirza discloses a device in which the adapter is configured for releasable attachment to one or more of a group of medical examination devices, the group including an otoscope, an ophthalmoscope, a dermatoscope, a rhinoscope and a colposcope (see Figs. 1-10 and 20 and para 6-10, 33-45, and 62).
Regarding claim 9, Mirza discloses a device, wherein the adapter is configured to support a selected one of a plurality of smart devices and optically align the camera of the selected smart device with the optical axis of the medical examination device upon attachment (see Figs. 1-10 and 20 and para 6-10, 33-45, and 62).
Alternatively, claim 9 recites merely an intended use limitation that requires only that the adapter can be used with different devices.  The device of Mirza can perform said intended use limitation.
Regarding claim 10, Mirza discloses a device wherein the distal connecting portion is configured for attachment to at least one of an otoscope and an ophthalmoscope (see Figs. 1-10 and 20 and para 6-10, 33-45, and 62).
Regarding claim 11, Mirza discloses an adapter comprising: a planar support surface configured to releasably retain a smart device, the smart device having an integrated camera and a display; and a device connecting portion distally extending from the planar support surface and having a formed opening, the device connecting portion being configured for releasable attachment to a proximal end of a medical examination device (see Figs. 1-10 and 20 and para 6-10 and 33-45).
Mirza does not specifically disclose how the elements are secured.
However, Jena discloses a similar device for connecting a smart device to a medical diagnostic device via an adapter, comprising one or more interface plates positioned on the smart device such that when the device connecting portion is attached to the proximal end of the medical examination device, the camera of the smart device is aligned with an optical axis of the medical examination device (see Figs. 23-26 and para 111-114).
It would have been obvious to one of skill in the art to have combined the teachings of Mirza and Jena because doing so would predictably provide a reliable and reproducible connection that aligns a camera and a medical device.  Further, substituting one connection element for another as in Jena would have been obvious and predictable to achieve the same result of providing an aligned connection between a smart device and a medical device.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mirza and Jena as applied to claims 1 and 11 above, and further in view of U.S. PG Pub. No. 2015/0362828 A1 to Patel et al.
Regarding claims 3 and 13, Patel discloses a similar medical adapter device, further comprising a lever configured for releasing the adapter from the medical examination device. (see Figs. 7-9 and para 84).
It would have been obvious to one of skill in the art to include a lever for combining the adapter and medical device because doing so would provide a secure but releasable connection between elements. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mirza, Jena, and Patel as applied to claim 3 above, and further in view of U.S. PG Pub. No. 2008/0154091 A1 Dejima et al.
Regarding claim 4, Dejima discloses a similar medical connector device, in which the distal connecting portion includes a spring-loaded pin that is movable into and out of a defined recess sized to engage the proximal end of the medical examination device, the lever being movable to a position enabling release of the adapter from the medical examination device (see Fig. 9 and para 53).
It would have been obvious and predictable to one of skill in the art to have combined the teachings of Mirza and Patel with the further teachings of Dejima because doing so would provide a lockable and releasable connection for connecting the devices of Mirza and Patel.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mirza and Jena as applied to claims 1 and 11 above, and further in view of U.S. PG Pub. No. 2012/0262540 A1 to Rondinelli et al.
Regarding claims 5 and 12, Rondinelli discloses a similar optical imaging device associated with a smart device, in which the adapter is rotatably movable to a plurality of mounting orientations about the optical axis when the distal connecting portion is attached to the proximal end of the medical examination device; and in which the device connecting portion is configured to enable a supported smart device to assume a plurality of rotatable mounting orientations about the optical axis of the medical examination device to which the adapter is attached (see Figs. 5, 6, 9, and 11, abstract, and para 31, 35, and 37).
It would have been obvious to one of skill in the art to have substituted the connection types disclosed in Mirza and Howes for the connections of Rondinelli because doing so would predictably provide connections and provide the added benefit of specific angular arrangements for imaging.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mirza and Jena as applied to claims 1 and 11 above, and further in view of U.S. PG Pub. No. 2013/0063873 A1 to Wodrich et al.
Regarding claims 8 and 14, Wodrich discloses a similar device for connecting a device to a smart device, wherein the one or more interface plates are made from a metal, wherein the adapter further comprises at least one magnet disposed on the proximal connecting portion for releasably securing the one or more interface plates; and further comprising at least one magnet positioned on the planar support surface for engaging one or more of the interface plates (see para 27).  
Examiner also takes Official Notice that connecting a magnet to a metal surface is well known in the art.
It would have been obvious to one of skill in the art to have used a magnetic connection between the adapter of Mirza with the further magnetic attachment teachings of Wodrich because doing so would predictably allow the adapter to be attached and detached repeatedly and easily.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims of U.S. Patent No. 11,096,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims are more specific species claims of the presently pending genus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793